by appellant for reargument or, in the alternative, for permission to appeal to the Court of Appeals, denied, without costs. Motion to resettle order of this court, entered August 24, 1979, granted, without costs, and order resettled by adding thereto an additional decretal paragraph as follows: "ordered, that execution of the judgment of the Court of Claims, as modified, be stayed to the extent of $718,777.63 pending final determination of the appellant’s counterclaim for remedial work performed after July 1, 1971, temporary heat supplied after July 1, 1971, and miscellaneous costs.” Mahoney, P. J., Sweeney, Kane and Main, JJ., concur.